DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-10), and species (i) Corynebacterium glutamicum as the amino-acid producing bacteria and (ii) glutamate as the amino acid produced in the reply filed on 03/02/2022, is acknowledged. 

Claim Status
Claims 1-5 and 7-18 are currently pending. Claims 1-5 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 7-10 and 18 have been examined according to applicant’s election of species.

Priority
The instant application is a CON of 16/290,549, which is a CON of PCT/US2018/015025, which claims benefit to United States provisional applications 62/583,736 and 62/450,017. Earliest support for claims 7-10 and 18 is found in PCT/US2018/015025, filed 01/24/2018.

Information Disclosure Statement
The information disclosure statements (IDSs) filed on 04/09/2021 and 03/02/2022 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these IDSs have been fully considered.
Specification
The disclosure is objected to because the taxonomic name Corynebacterium glutamicum (C. glutamicum) should be italicized in page 111, lines 27-28 and 37-38.
Appropriate correction is required.

Claim Suggestions
	Claim 9 limits “the carrier” to a seed coating. Although it is easily understood that the “carrier” of claim 9 refers to the “insect comestible carrier” of claim 7, for the purpose of enhancing claim readability, it is suggested that claim 9 be amended to limit the “insect comestible carrier”.

Claim Objections
Claims 7-8 and 10 are objected to because these claims recite “amino-acid-producing”. The hyphen between “amino” and “acid” should be removed such that the term reads “amino acid-producing”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7-10 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 7 recites “[a] composition comprising an effective amount of amino-acid-producing bacteria”. The specification defines the term “effective amount” to mean an amount of a modulating agent or composition including said agent sufficient to effect the recited result (p. 6, lines 36-38). There is no recited result within the claim. It is therefore unclear what applicant considers to be “an effective amount” and a person having ordinary skill in the art would not reasonably be able to ascertain what is considered to be “an effective amount”. For the purpose of compact prosecution, this claim will be interpreted to mean any amount of amino acid-producing bacteria. The claim should be amended such that the metes and bounds of the invention are distinctly claimed. 
	With respect to claim 10, although claim 10 limits the concentration of the amino acid-producing bacteria to 100,000 cells/ml, there is no evidence presented in the specification that this is considered to be an “effective amount”. As discussed above, there is no “recited result” within the instant claims which, based upon applicant’s definition, is necessary to determine whether a concentration is considered to be an “effective amount”. 
	Claims 8-10 and 18 are rejected due to their dependence on claim 7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart. See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B).
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e).
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 7-10 and 18 are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 7-10 and 18 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 7-10 and 18 are directed to a composition comprising an effective amount of Corynebacterium glutamicum formulated with an insect comestible carrier as a liquid, solid, aerosol, paste, gel, or gas. Corynebacterium glutamicum is a naturally occurring bacteria found in soil (Sgobba et al., Frontiers in Microbiology, 2018, Vol. 9, Article 2046, p. 2, left col., par. 1). The closest natural counterpart is the naturally occurring Corynebacterium glutamicum. Carriers can include substances such as water or peat soil (naturally occurring compounds)(p. 15, line 40). There is no evidence presented that a combination of Corynebacterium glutamicum and a carrier such as water or peat soil would cause the combination of naturally occurring products to exhibit markedly different characteristics (e.g. significant change in property, function, or structure). For example, combining Corynebacterium glutamicum and peat would merely be a mixture of the bacteria and a substance in which the bacteria is naturally found.
	Claim 9 limits the carrier to a “seed coating”. Bueno et al. (EP 3165092 A1) teaches many seed coating compositions and teaches that seed coating compositions often comprises one or more solvents and solvents may be water ([0052]). It is considered that water possesses the property of being insect comestible. As discussed above, there is no evidence presented that a combination of Corynebacterium glutamicum and water would cause the combination of naturally occurring products to exhibit markedly different characteristics (e.g. significant change in property, function, or structure).  
	Therefore the answer to this prong for claims 7-10 and 18 is yes because they recite products of nature which are not markedly different from the closest natural counterpart.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
Claim 7 recites formulation as a liquid, solid, aerosol, paste, gel, or gas. These limitations are so broad as to encompass compositions such as a simple combination of Corynebacterium glutamicum and water (i.e. formulation as a liquid). This does not necessarily effect a transformation or reduction of the JE to a different state or thing. See MPEP § 2106.05(c).
	Claim 10 recites “wherein the amino-acid-producing bacteria are at a concentration of at least 100,000 cells/ml”. There is no evidence presented that preparing a composition comprising a particular amount of Corynebacterium glutamicum would cause the claimed JE to be transformed or reduced to a different state or thing. See MPEP § 2106.05(c).
	Claims 8-9 and 18 do not recite additional elements which integrate the JE into a practical application. 
	Therefore the answer to this prong for claims 7-10 and 18 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
Claim 7 recites formulation as a liquid, solid, aerosol, paste, gel, or gas. Formulation of Corynebacterium glutamicum as a liquid, solid, or paste is merely well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality. For example, Tokura et al. (US 2014/0065186 A1) provides compositions comprising Corynebacterium glutamicum and teaches that the formulation may be in a liquid, solid, or paste ([0138]).
Claims 8, 10, and 18 do not recite additional elements which amount to significantly different than the JE such that they provide an inventive concept.
Claim 9 recites “wherein the carrier is a seed coating”. The concept of applying bacterial species as a seed coating is a well established concept in the art. O’Callaghan (Applied Microbiology and Biotechnology, 2016, Vol. 100(13), pages 5729-5746) reviews the field of microbial seed inoculation and teaches that the application of beneficial microorganisms to seeds is “not a new idea” (p. 5729, right col., par. 2) and concepts such as slurry coating (wherein inoculants are formulated with carriers such as peat) are “used extensively” (p. 5730, left col., par. 2). Therefore, the mixture of bacterial species and a seed coating is considered to be well-understood, routine, and conventional activity previously known to the industry.
	Therefore, the answer to step (2B) for claims 7-10 and 18 is no.
Conclusion
Claims 7-10 and 18 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7-8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura et al. (US 2014/0065186 A1).
Tokura et al. (hereinafter Tokura) provides immunostimulant compositions which are intended to be administered to mammals, pets, birds, fish, or crustaceans as well as feeds, methods for producing the immunostimulants, and methods for immunostimulation of animals. ([0003]). Tokura provides many examples wherein a composition comprising Corynebacterium glutamicum was used including the use of heat-sterilized and non-heat-treated Corynebacterium glutamicum. First, Tokura investigates the effect of pH on heat treatment of Corynebacterium glutamicum ([0151]-[0168]; [0181]-[0182]; Tables 1-2 and 6). Second, Tokura investigates the effect of temperature on heat treatment of Corynebacterium glutamicum ([0169]-[0170]; Tables 3 and 4). Finally, Tokura investigates the preventative effect of Corynebacterium glutamicum against Escherichia coli infection in vivo ([0171]-[0180]; Table 5). 
Regarding claims 7-8 and 18, Tokura teaches a composition comprising Corynebacterium glutamicum (i.e. a glutamate producing bacteria; see [0083]-[0085], [0097], [0106], [0111], [0112], [0114], [0116], [0118], [0121], and [0123]) which may be used as an immunostimulant after being mixed with an arbitrary carrier ([0135]) and administered as a feed to a mammal, fowl, fish, or crustacean ([0136]). Tokura teaches that the carrier is not particularly limited, so long as a carrier that can be orally ingested by mammals, fowls, fishes, crustaceans, and so forth is used ([0139]). Tokura teaches that the form of the immunostimulant is not particularly limited, and it may be a liquid, a solid, or a paste ([0138]).
Specifically, in detailing the process of manufacturing the immunostimulant, Tokura teaches that cells of coryneform bacterium (i.e. Corynebacterium glutamicum) may be dry or wet but they are suspended in an aqueous solvent prior to heat treatment and examples of aqueous solvent include water ([0131]). The position that water is an “insect comestible carrier” is supported by applicant’s specification which teaches that a liquid carrier may be water (p. 95, lines 4-14). It is therefore considered that Tokura teaches a composition comprising Corynebacterium glutamicum formulated with an insect comestible carrier as a liquid.
Tokura does not teach that the composition is in “an effective amount”, however, as discussed above, the specification and claims do not provide a way for persons having ordinary skill in the art to ascertain what is meant by “an effective amount”. Tokura provides that the cell density of the solution may contain 0.1 to 40% by weight ([0131]). Under the interpretation provided in the 35 U.S.C. § 112 section of this action, this is considered to be “an effective amount”. 
Thus, claims 7-8 and 18 are considered to be obvious over Tokura.
Regarding claim 10, as discussed above Tokura is found to render claim 7 obvious. The instant claim limits the amount of Corynebacterium glutamicum to “at least 100,000 cells/ml”. Although Tokura does not explicitly teach a composition comprising at least 100,000 cells/ml of Corynebacterium glutamicum, arriving at such a composition would merely be a result of routine experimentation. Tokura teaches that the immunostimulant can be added at a broad concentration of 0.001 to 10% dry weight ([0144]) or 0.1 to 40% by weight ([0131]) and gives specific examples of compositions comprising 10% by weight, 10 mg/kg (treated) or 100 mg/kg (untreated) cells ([0151], [0180]). Furthermore, Tokura teaches that the composition can be administered to a wide variety of animals ([0140]-[0141]) and that the dose can be adjusted according to the animal’s weight ([0148]). Therefore, Tokura demonstrates that determining an appropriate concentration (such as “at least 100,000 cells/ml”) is considered to be routine for a person having ordinary skill in the art and this experimentation would occur depending upon the intended application of the Corynebacterium glutamicum. In this case, there would be a reasonable expectation of successfully formulating the composition as claimed since the recited composition does not require any particular effect to occur and merely requires that the composition be in a concentration of at least 100,000 cells/ml. 
Thus, claim 10 is considered to be obvious over Tokura as it is a result of routine experimentation. See MPEP 2144.05(II). 

Claim 7-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura et al. (US 2014/0065186 A1), as evidenced by Bueno et al. (EP 3165092 A1) and Cohen et al. (US 8,025,552 B2).
The teachings of Tokura are set forth above and applied herein. Tokura is found to render claims 7-8, 10, and 18 obvious. 
	Regarding claim 9, as discussed above, Tokura makes obvious the composition of claim 7. Tokura contemplates adding the Corynebacterium glutamicum to a solid feed by coating the feed with a tackifier such as guar gum ([0143]). Tokura does not explicitly state that guar gum is a “seed coating”.
Bueno et al. teaches seed coating compositions (abstract) and provides evidence that guar gum is a thickener which can be used in seed coatings ([0046]). Therefore, as Tokura teaches the use of a coating (e.g. guar gum) to add Corynebacterium glutamicum to a solid feed and it is known in the art that guar gum is a seed coating, it is considered that Tokura teaches the composition wherein the carrier is a seed coating.
	With respect to the property of being “insect comestible”, Cohen et al. provides artificial diets and diet formulations for honey bees (abstract) and teaches that guar gum is a suitable ingredient for a liquid honey bee diet formulation (col. 6, lines 40-60; claims 2 and 19). It is therefore considered that guar gum possesses the required characteristic of being “insect comestible”. 
	Thus, claim 9 is considered to be obvious over Tokura, as evidenced by Bueno et al. and Cohen et al.
 
Conclusion
No claim is allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651